Harold E. Koreman, J.
The first six petitioners listed in the title hereof brought a proceeding to modify a subpoena served upon them requiring them to attend private hearings of the State Investigation Commission in the City of New York. By order dated March 2, 1973 the writer dismissed the petitions and thereafter the six petitioners filed a notice of appeal to the Appellate Division, Third Department.
On March 6, 1973 the attorneys for the petitioners obtained an order to .show cause entitled as above which was referred to the writer and came on for argument at Monticello, New York, on March 13, 1973. By order to show cause it is sought to stay execution of the order of March 2, 1973 pending appeal. Since the argument the attorney for petitioner Kenneth Kennedy has withdrawn his application, and, accordingly, this decision is limited to the six individuals who originally sought a modification of the subpoenas .served on them. Absent a stay pending appeal petitioners would be required to attend hearings in New York City (several police officers have been served with notices to appear there since the order of March 2, 1973), and thus the appeal would be rendered academic.
Accordingly, in the exercise of discretion, the application is granted pursuant to the provisions of CPLR 5519 (subd. [c]).